                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                               NO. 7:20-CV-00041-FL

UNITED STATES OF AMERICA,               )
              Plaintiff,                )
                                        )
             v.                         )     ORDER
                                        )
ASHLEY SINGLETARY and                   )
JESSICA SINGLETARY,                     )
               Defendants.              )


      For good cause having been shown upon Plaintiff’s motion to stay the Court’s

July 24, 2020, order for a discovery plan [D.E. 13], it is hereby ORDERED that the

Court’s order for a discovery plan is stayed until further notice from the Court.

                   31st
             This _____day      August
                           of _____________, 2020.


                                              ________________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




         Case 7:20-cv-00041-FL Document 19 Filed 08/31/20 Page 1 of 1
